Title: To Benjamin Franklin from Barbeu-Dubourg, 15 September 1779
From: Barbeu-Dubourg, Jacques
To: Franklin, Benjamin


My dear Master
Paris 7ber. 15th. 1779
I am appointed by Mr. Cochin, an old friend of mine, to invït your Excellency at his garden, that is renowned for the most curious and uncommon plants, at Châtillon distant about four miles from that city, to dine with him, the wednesday 22th, or thursday 23th. of this month; or any other same day of the following weeks, at your pleasure. It should be needfull to go very early in morning, not only for visiting the plants at leisure, and walkink around, but also because the house’s master usually dine at twelve aclock, when anothers usually breakfast.
He desire an answer from you, and I one from M. Williams. And am with the softest respect, Dear Sir, Your very obedient, humble servant
Dubourg
 
Addressed: A / Monsieur franklin / A Passy
Notation: Dubourg. Paris 15. 7bre. 1779.
